 



Exhibit 10.1
First Amendment to Rights Agreement, dated November 1, 2000, between
NiSource Inc. and Mellon Investor Services LLC, f/k/a ChaseMellon Shareholder
Services, L.L.C., as rights agent
THIS FIRST AMENDMENT (“First Amendment”), is dated November 28, 2006, and amends
that certain Rights Agreement, dated November 1, 2000, between NiSource Inc.
(“NiSource”) and Mellon Investor Services LLC, f/k/a ChaseMellon Shareholder
Services, L.L.C., as rights agent (the “Rights Agent”).
Background

A.   NiSource and the Rights Agent entered into that certain Rights Agreement,
dated November 1, 2000 (the “Rights Agreement”).   B.   Under Section 27 of the
Rights Agreement, prior to the Distribution Date (as defined in the Rights
Agreement), NiSource may supplement or amend the Rights Agreement without the
approval of any holders of certificates representing Common Stock and Rights (as
defined in the Rights Agreement).   C.   The Distribution Date has not occurred.
  D.   NiSource and the Rights Agent desire to amend the Rights Agreement as
provided in this First Amendment.

Agreement
NOW, THEREFORE, in consideration of the promises and the mutual agreements set
forth in this First Amendment, NiSource and the Rights Agent agree as follows:

1.   Amendment of Section 7(a). Section 7(a) is deleted in its entirety and
replaced with the following:

(a) The registered holder of any Right Certificate may exercise the Rights
evidenced thereby (except as otherwise provided herein) in whole or in part at
any time after the Distribution Date, upon surrender of the Right Certificate,
with the form of election to purchase on the reverse side thereof duly and
properly executed, to the Rights Agent at the office of the Rights Agent,
together with payment of the Purchase Price for each one one-hundredth of a
share of Preferred Stock as to which the Rights are exercised, at or prior to
the Close of Business on the earliest of (i) November 29, 2006 (the “Final
Expiration Date”), (ii) the date on which the Rights are redeemed pursuant to
Section 23, (iii) consummation of a transaction pursuant to Section 13(g) (such
earliest date being herein referred to as the “Expiration Date”) or (iv) the
time at which such Rights are exchanged pursuant to Section 24.

2.   Effectiveness. This First Amendment shall be effective on November 28,
2006.

 



--------------------------------------------------------------------------------



 



3.   Counterparts. This First Amendment may be executed in any number of
counterparts and each such counterpart shall for all purposes be deemed to be an
original, and all such counterparts together constitute but one and the same
instrument.

Intending to be bound, NiSource and the Rights Agent have executed this First
Amendment as of November 28, 2006.
NiSource Inc.

      By:   /s/ Gary W. Pottorff       Vice President, Administration and
Corporate Secretary     Mellon Investor Services LLC, f/k/a ChaseMellon
Shareholder Services, L.L.C.   By:   /s/ Thomas Blatchford       Client
Relationship Executive  

 